Chapman, J.
The defence rests on the ground that Graves, whose original settlement was in Whately, abandoned his domicil in that town, and acquired a settlement in Chicopee under Rev. Sts. c. 45, § 1, cl. 12.
After his domicil was thus changed, his mere insanity would *510not destroy or affect it. It would be presumed to continue till a change was proved. The elementary rule, that a state of things once shown to exist is presumed to continue till a change is proved, was properly held to apply to this case.
It is objected that the statute requires ten years of voluntary residence, and that while insanity exists there is no legal power of choice. But we do not understand the statute to require anything more than a legal domicil within the town which shall exist for the space of ten years; and this is a question of fact to be determined in conformity with the ordinary roles of evidence.

Exceptions overruled.